Citation Nr: 1603859	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2001.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Board remanded the Veteran's current claim on appeal to obtain a VA examination to determine the Veteran's unemployability due to his service-connected disabilities.

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The issue of entitlement to a TDIU on an extraschedular basis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not met, during any portion of the period on appeal, the criteria for assignment of a TDIU on a schedular basis.


CONCLUSION OF LAW

The criteria for a TDIU on a schedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); C.F.R. §§ 3.40, 3.41, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Veteran's service treatment records, post-service treatment records, and Social Security Administration (SSA) records are associated with the record.  As noted above, in July 2012, the Board remanded the issue of a TDIU in order to obtain a new VA examination to assist in determining the Veteran's employability.  

The Board finds, however, that the Veteran failed, without good cause, to report to the scheduled VA examination.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  Additionally, while the Veteran's representative suggested that the Veteran may not have received notice regarding the specific date and time of the September 2012 VA examination, the Board notes that there has been no indication by the Veteran of such failure of notice.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); United States v. Chem. Found., Inc., 272 U.S. 1, 47 S. Ct. 1, 71 L. Ed. 131 (1926).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Absent such clear evidence, timely delivery is assumed.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the Veteran has not actually indicated that he was not informed of the time of his examination, or if he was, offered good cause for his absence.  As such, the Veteran has not overcome the presumption of regularity and the Board finds that the RO complied with the remand action and this matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Further, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of service-connected disabilities.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability that is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for a TDIU because of subjective factors outside the objective rating.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Service connection is currently in effect for degenerative joint disease, lumbar spine, status post-surgical fusion L4-5 and LS-S1 (lumbar spine disability), rated at 40 percent, and left lower extremity radiculopathy, rated at 20 percent.  The Veteran's combined disability rating is 50 percent.  As such, the Veteran has not met the schedular criteria for consideration for the assignment of TDIU at any point during the course of his appeal.  38 C.F.R. § 4.16(a).  Accordingly, service connection for a schedular TDIU rating is denied.


ORDER

Service connection for a schedular TDIU rating is denied.


REMAND

When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16(b).

Here, VA medical reports and SSA records suggest that the Veteran may be unable obtain or maintain substantially gainful employment as a result of his service-connected disabilities.  For example, in a June 2009 statement, the Veteran reported having lost his job as a result of his service-connected disabilities.  Medical evidence, including a VA examination dated August 2009, also details the level of impairment caused by the Veteran's service-connected disabilities in relation to his ability to work.  Thus, referral for extraschedular TDIU consideration is warranted.  

While the Board has denied entitlement to a schedular TDIU, the Veteran's claim should be referred to VA's Director of Compensation Service for consideration of TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action: 

1.  Refer the TDIU claim to VA's Director of Compensation Service for consideration in accordance with 38 C.F.R. § 4.16(b) as to whether the Veteran was unemployable due to service-connected disabilities.

2.  Then, readjudicate the claim of entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


